AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Ryane Wallace                                   )
                            Plaintiff                                  )
                       v.                                              )
    Andrew Saul, Commissioner of Social Security                       )      Civil Action No.: 4:19-1993-JFA
                           Defendant                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of               dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: Plaintiff’s claims are dismissed pursuant to Federal Rule of Civil Procedure 41(b) for failure to
prosecute.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Joseph F. Anderson, Jr., Senior United States District Judge, who adopted the
Report and Recommendation of the Honorable Thomas E. Rogers, III, United States Magistrate Judge.

                                                                                  ROBIN L. BLUME
Date:      January 13, 2020                                                  CLERK OF COURT


                                                                             s/Glenda J. Nance
                                                                                        Signature of Clerk or Deputy Clerk


                                                                             s/Glenda J. Nance
                                                                             Deputy Clerk
